DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: autoloader (claims 1-7), longitudinal slot (claim 4); flaps, cover plates, etc. (claims 6 and 10); vehicle (claim 7-17); electronic system (claim 11); mechanical interface (claim 12); power takeoff shaft (claim 14); and, electrical interface (claim 15) must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: projectile part 14, electronic system 24, mechanical interface 25, and autoloader 50.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because "without impairing the survival capabilities of the crew" in line 5 is a purported merit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "an endless magazine" in lines 4-5.  The issue is that only an endless belt magazine has been positively disclosed.  It is unclear what the metes and bounds of "endless magazine"  are intended to convey.  Including "belt" therein would resolve.
Regarding claim 3, the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b) ¶ E.
Claim 4 recites the limitation "the pieces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Removal of "the" preceding the term would resolve.
Note that claim 4 similarly recites "endless magazine" in lines 2-3.
Regarding claim 6, the abbreviation "etc." is best understood and being further treated on the merits as akin to the phrase "or the like," which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Further note that, in view of the objection to the drawings above, the lack of showing of flaps, cover plates, etc. renders the metes and bounds of the claim unascertainable.
Claim 7 recites the limitation "their sides" in line 6.  Use of pronouns should be avoided.  Here, because neither the turret nor the autoloader is recited as having any sides, the recitation 
Further note that, in view of the objection to the drawings above, the lack of showing of the vehicle renders the metes and bounds of the claim unascertainable.  This applies to claim 8-17 as well.
Claim 8 recites the limitations "the extension," "the axis," and "the bore" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Replacing "the" preceding the terms with --a-- or --an--, as appropriate, would resolve.
Regarding claim 10, in view of the objection to the drawings above, the lack of showing of flaps or cover plates renders the metes and bounds of the claim unascertainable.
Regarding claim 11, in view of the objection to the drawings above, the lack of showing of an electronic system renders the metes and bounds of the claim unascertainable.
Regarding claims 12-14, in view of the objection to the drawings above, the lack of showing of at least one mechanical interface renders the metes and bounds of the claim unascertainable.
Claim 13 recites the limitations "the selection" in line 1 and "the feeding" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Replacing "the" preceding the term with --a-- would resolve.
Further regarding claim 14, in view of the objection to the drawings above, the lack of showing of a power takeoff shaft renders the metes and bounds of the claim unascertainable.
Claim 15 recites the limitation "the at least one mechanical interface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Removal of "the" preceding the term or dependency changed to one of claims 12-14 would overcome.  See also claim 11 above.
Claim 17 recites the limitations "the vehicle side or turret side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Removal of "the" preceding the 
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,318,331 to Echtler et al. (“Echtler,” cited by Applicant).
Re: claim 1, Echtler discloses the claimed invention including an autoloader* (*see below) comprising: at least one magazine housing 10, e.g., Figs. 1-3; and at least one magazine 17 for receiving ammunition (14 but not required of the claim, i.e. “for receiving” being an intended use of the magazine), wherein the at least one magazine is housed in the magazine housing (as shown), wherein the at least one magazine is configured as an endless magazine (via endless band chain 23, e.g., Fig. 4), and wherein the at least one magazine is replaceable** (**see below).
*With respect to an autoloader, Echtler discloses “an automatic loading apparatus,” Abstract, which suffices.  Note, however, that even were Echtler silent with respect to this language, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, Echtler need not use identical terminology.
17 is clearly capable of being replaced.  That is, even were tools required, such can be replaced.  Note also that it has been held that the recitation that an element is “capable of” performing a function here capable of being replaced, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Re: claim 2, Echtler further discloses wherein at least two partial magazines are introduced in the magazine housing.  See, e.g., Fig. 2.
Re: claim 3, Echtler further discloses wherein various types of ammunition are adapted to be received, col. 8, line 31 (e.g., 8:31).
Re: claim 5, Echtler further discloses wherein the magazine or the magazine housing receives a loading device, inter alia, 28, e.g., Fig. 2.  See also, e.g., Figs. 6-7 detailing the withdrawal or removal device 28.
Re: claim 6, Echtler further discloses wherein flaps, cover plates, etc. 32, 32’, e.g., Fig. 4, are introduced in the magazine housing.
Re: claim 7, Echtler further discloses a vehicle (not shown but see, e.g., Title, Abstract, 1:26, 34; and 2:63-64) comprising: a turret 16 to which a gun 15 with a barrel (as shown) is fastened* (*see below); and an autoloader as claimed in claim 1, wherein the autoloader is fastened* as a separate, modular, removable unit outside the turret (as shown), and -15-Attorney Docket No. 1026/0167PUS1 wherein the turret and the autoloader have openings on their sides facing one another (exemplified by ammunition chute or sluice 11).
*With respect to being fastened, it has been held that process limitations cannot impart patentability to a product claim where the product is not patentably distinguished over the prior art.  In re Dike
Re: claim 8, Echtler further discloses wherein the openings facing one another are arranged in the extension of the axis of the bore of the barrel.  See, e.g., Fig. 1.
Re: claim 9, Echtler further discloses wherein the openings are adapted to be closed, as via, inter alia, 25, e.g., Fig. 5.
Re: claim 10, see relevant claim 6 above.
Re: claim 11, Echtler further discloses wherein an electronic system 83, e.g., Fig. 10, of the autoloader is housed in the vehicle or in the turret (turret roof 75 clearly shown).
Re: claim 12, Echtler further discloses wherein at least one mechanical interface 28 is provided between the turret or the vehicle and the autoloader.
Re: claim 13, Echtler further discloses wherein the selection of ammunition and the feeding of the ammunition takes place via the at least one mechanical interface.  In that 28 is the means for withdrawing or removing ammunition from the magazine, see 4:65-6:18, such adequately meets both selecting and feeding ammunition as claimed.
Re: claim 15, see relevant claims 11 or 13 above.
Re: claim 16, see relevant claim 5 above.
Re: claim 17, loading device 28 is clearly shown arranged on the turret side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Echtler in view of FR 2 925 149 to Baubois.
Re: claim 4,  Echtler discloses the claimed invention as applied above and further wherein pieces of ammunition are arranged substantially horizontally (see, e.g., Figs. 1 and 3) in corresponding containers 24, e.g., Fig. 4, of the endless [belt, via 23] magazine, except for at least one of the containers containing a load tray and being provided with a longitudinal slot.
Baubois teaches a magazine 1, e.g., Fig. 1, wherein pieces of ammunition 9, e.g., Fig. 2, are arranged substantially horizontally in corresponding containers 2 of the endless belt magazine (via, inter alia, 8a, 8b), at least one of the containers contains a load tray 19, e.g., Figs. 4-5, and is provided with a longitudinal slot, as between callouts 18 and 20, same figures, in the same field of endeavor for the purpose of improving feed magazines.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Echtler as taught by Baubois in order to improve feed magazines.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 14, Echtler discloses the claimed invention as applied above except for the at least one mechanical interface being a power takeoff shaft.
Baubois further teaches at least one mechanical interface being a power takeoff shaft 14, e.g., Fig. 11, as via, inter alia, 11, 16a, 33, 34.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
31-Aug-21